Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The drawings were received on 6/1/2021.  These drawings are approved.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pat. Pub. No. US 2018/0188682 A1) discloses an image forming apparatus comprising: a main body comprising a driving coupler; and a development cartridge, wherein the development cartridge comprises: a housing to accommodate a toner; a development roller; and a driven coupler connected to the driving coupler.
Hanamoto (US Pat. Pub. No. US 2019/0227477 A1) discloses an image forming apparatus comprising: when the first rotary body rotates in a forward direction, a camming action turns on the transmission of torque; and when the first rotary body rotates in a backward direction, the transmission torque is turned off.
Maeshima et al. (US Pat. No. 11,073,787 B2) discloses an image forming apparatus comprising: a process cartridge; a coupling member at an end portion of a shaft of a rotatable roller; an urging member for urging a drive receiving portion; and a supporting portion supporting the drive receiving portion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the other one of the driven coupler and the ejector moves in a direction spaced apart from the side wall of the housing with respect to either one of the driven coupler and the ejector when the driven coupler rotates in a reverse direction which is an opposite direction to a forward direction in which the toner is conveyed toward the toner discharge port” as set forth in the claimed combination.
Independent claim 11 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a rotation limiting member to allow a rotation of the ejector in the forward direction and to prevent a rotation of the ejector in the reverse direction; a driving transmission portion provided at an outer circumference of the driven coupler; a first driving receiving portion provided in the inner diameter portion of the ejector to engage with the driving transmission portion such that the ejector rotates in the forward direction when the driven coupler rotates in the forward direction; and a second driving receiving portion of a spiral shape provided in the inner diameter portion of the ejector to engage with the driving transmission portion such that the driven coupler moves in a direction spaced apart from the side wall of the housing when the driven coupler rotates in the reverse direction” as set forth in the claimed combination.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 6, 2022